Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 24, 2020 and supplemental amendment filed on August 7, 2020 have been entered.

Response to Arguments
Applicant's arguments filed July 24, 2020 have been fully considered but they are not persuasive. 

Applicant argues that it would have made no sense to connect the back contact of Becker’s solar cell via the front surface through a cut out, as suggested by Koyama (as cited in the advisory action). However, Becker discloses a routine and conventional method by which electrical contacts of solar cells may be connected to form an array in series or parallel. Koyama, and Cornfeld, also disclose known methods by which the electrical contacts of a solar cell may be connected to other cells to form an array in series or parallel. It is unclear why Applicant believes use of one known conventional method would “make no sense” over another known conventional method. Applicant alleges that because Becker connects the cells on the back side of the support, it wouldn’t be reasonable to have the interconnects contact the front side of the rear contact via a cut out as alleged by the combination. However, Cornfeld does exactly that (see Fig. 16B for example). Cornfeld was relied upon in the previous action to render obvious the use of a cut-out and as can be seen by Cornfeld, use thereof can facilitate electrical connection both to the front surface of the support and back surface of the support as indicated in Fig. 16b. Koyama simply discloses placing the cutout along a perimeter of the cell instead of within the interior of the cell as presented by Cornfeld. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100037936 by Becker et al (hereinafter Becker) in view of US 20100186804 by Cornfeld, US 4045245 by Coleman et al (hereinafter Coleman) and JP 2012119343 by Koyama et al (hereinafter Koyama). 

Regarding Claim 1, Becker discloses a solar cell module comprising a support having a front side and a back side (270 Fig. 12 [0039] corresponding to the claimed “a support comprising a first side and an opposing second side” limitation). A first conductive layer is disposed on the back side of the support comprising first and second spaced apart conductive features (Fig. 10b corresponding to the claimed “a first conductive layer comprising first and second spaced-apart conductive portions disposed on the second side of the support” limitation). A plurality of solar cells are disposed on the front side of the support (Fig. 12 and 15 corresponding to the claimed "a plurality of solar cells mounted on the first side of the support” limitation).

Becker does not explicitly disclose the solar cells are multi-junction type III-V solar cells. 

However, Cornfeld discloses multijunction III-V type solar cells including at least three subcells used in a solar cell module assembly (Fig 2 corresponding to the claimed “III-V compound semiconductor multijunction solar cells, each of the solar cells including at least three subcells” limitation) as such type of solar cells are highly efficient ([0025]).  

Therefore, one having ordinary skill in the art would be motivated to use III-V multijunction solar cells as the solar cells of modified Becker's module, as taught by Cornfeld, as such cells are highly efficient (Cornfeld [0025]). 

Each solar cell of the plurality of solar cells comprising a top surface including a first contact (155 Fig. 12 corresponding to the claimed "each solar cell of the plurality of solar cells comprising a top surface including a contact of a first polarity type” limitation) and a rear surface including a second 
 
A plurality of first holes extend through the support (235 Fig. 12 corresponding to the claimed "a plurality of first vias in the support extending from the first side of the support to the second side of the support” limitation) and a plurality of second holes extend through the support (235 Fig. 12 corresponding to the claimed "a plurality of second vias in the support extending from the first side of the support to the second side of the support” limitation).  

A plurality of first conductive interconnects extend through the plurality of first vias from the front side of the support to the back side of the support and connects the first contact to the first conductive portions (metal within plurality of first holes Fig. 12 corresponding to the claimed "a plurality of first conductive interconnects extending from the first side of the support to the first conductive portion of the first conductive layer, each respective interconnect making electrical contact with the contact of the first polarity type at the top surface of a respective solar cell and extending through a respective one of the first vias to make electrical contact with the first conductive portion of the first conductive layer disposed on the second side of the support” limitation).  

A plurality of second conductive interconnects extends through the support from the first side of the support to the second side of the support to connect the second contact of each cell to the second conductive portions (metal filling second holes Fig. 12 corresponding to the claimed "a plurality of second conductive interconnects extending from the first side of the support to the second conductive portion of the first conductive layer, each respective interconnect making electrical contact with the contact of the second polarity type at the rear surface of a respective solar cell and extending 

Becker discloses current and/or voltage from the assembly is extracted but does not disclose first or second terminals for extract such current/voltage. 

However, Coleman discloses a solar cell module wherein vias through a support connect solar cells to a back side of the support and wherein terminals are connected to the first and second conductive portions on the second side of the support (54, 56 Fig. 2 corresponding to the claimed “a first terminal of the module of a first polarity type disposed on the second side of the support and connected to the first conductive portion of the first conductive layer, a second terminal of the module of a second polarity type disposed on the second side of the support and connected to the second conductive portion of the first conductive layer” limitation) in order to extract current produced in the module (Col 3 L 9-40).  

Therefore, one having ordinary skill in the art would be readily motivated to use terminals to connect to the first and second conductive portions on the backside of Becker’s support, as taught by Coleman, in order to extract current produced by the module (Coleman Col 3 L 9-40). 

Modified Becker does not disclose the solar cells are connected via a cutout in the semiconductor as set forth in Claim 1. 

However, Cornfeld discloses a method by which a solar cell’s back contact is connected to an interconnect wherein a cutout is made in the semiconductor material from the front surface all the way 

Cornfeld and Koyama disclose known and conventional configurations by which the back contact of a solar cell may be connected to an interconnect for formulation of an electrical circuit, therefore, it would have been obvious to use any known and conventional method to connect the solar cells disclosed by Becker, including the method disclosed by Cornfeld and/or Koyama wherein the interconnect which contacts the rear electrode of each cell is connected through a cut-out along the perimeter of the cell, as the claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claim 4, modified Becker discloses the metal interconnects are formed of plated metal and extend from the first side of the support through to the second side of the support on which the first and second conductive portions are disposed (Becker [0035] corresponding to the claimed “wherein the first and second conductive interconnects comprise an electroplated metal conductor extending from the surface of the first side of the support to the respective first and second conductive portions of the first conductive layer” limitation). 



Regarding Claim 6, modified Becker discloses the solar cells may be connected in a combination of series and parallel ([0043] corresponding to the claimed "wherein the plurality of solar cells disposed on the support are electrically connected in parallel” limitation).

Regarding Claim 7, Becker discloses each solar cell is connected to an adjacent cell is series (Becker [0037] corresponding to the claimed "wherein the plurality of solar cells are disposed adjacent to one another are electrically connected in series” limitation). 

Regarding Claim 8, modified Becker discloses the solar cells may be connected in a combination of series and parallel (Becker [0043] corresponding to the claimed "wherein a first set of the plurality of solar cells disposed on the support are electrically connected in parallel, and a second set of the plurality of solar cells on the support are connected in electrical series” limitation).

Regarding Claim 12, applying the alternative interpretation of modified Becker as applied above in Claim 1, modified Becker discloses each wire is formed of a single metal material extending from the first or second contact of each solar cell to the backside conductive portions (Becker Fig. 12 corresponding to the claimed "wherein each of the conductive interconnects comprises a single 

Regarding Claim 20, Becker discloses the solar cells may be arranged in an array comprising, for example, 21 solar cells (Fig. 15 corresponding to the claimed “wherein the solar cells are arranged in an array comprising not less than 9 and not more than 36 solar cells” limitation). 

Claims 2, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Cornfeld, Coleman and Koyama as applied to claim 1 above, and further in view of US 20110064984 by Tatsumi et al (hereinafter Tatsumi).

Regarding Claim 2, modified Becker discloses the limitations of Claim 1 but does not disclose the first and second conductive portions are interdigitated.

However, Tatsumi discloses a configuration for connecting solar cells in series wherein first and second conductive portions are formed as parallel strings of equal width wherein the first and second conductive portions are interdigitated (Fig. 1 corresponding to the claimed "wherein the first conductive portion of the first conductive layer comprises a plurality of parallel strips of equal width, and the second conductive portion comprises a plurality of parallel strips of equal width, with the parallel strips of the first and second portions being interdigitated” limitation). 

Tatsumi’s conductive portions configuration functions to connect solar cells in series, as is the function of the first and second conductive portions disclosed by modified Becker, therefore, one having ordinary skill in the art would be readily motivated to substitute modified Becker’s conductive portion 

Regarding Claim 14, modified Becker discloses the limitations of Claim 1 but does not disclose the terminals are positioned along opposing edges of the support. 

However, Tatsumi discloses a configuration for connecting solar cells in series wherein first and second conductive portions are formed as parallel strings of equal width wherein the first and second conductive portions are interdigitated (Fig. 1). 

Tatsumi’s conductive portions configuration functions to connect solar cells in series, as is the function of the first and second conductive portions disclosed by modified Becker, therefore, one having ordinary skill in the art would be readily motivated to substitute modified Becker’s conductive portion configuration for Tatsumi's as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

In combination, all the plurality of first conductive portions are connected to a first terminal which extends along an peripheral edge of the support (Tatsumi Fig. 1 corresponding to the claimed "wherein the first terminal of the module is disposed on a first peripheral edge of the module and connected to the first conductive portion of the first conductive layer” limitation). 



Regarding Claim 18, modified Becker discloses the limitations of Claim 1 but does not disclose the vias are formed between adjacent ones of the first and second conductive portions. 

However, Tatsumi discloses a configuration for connecting solar cells in series wherein first and second conductive portions are formed as parallel strings of equal width wherein the first and second conductive portions are interdigitated (Fig. 1). 

Tatsumi’s conductive portions configuration functions to connect solar cells in series, as is the function of the first and second conductive portions disclosed by modified Becker, therefore, one having ordinary skill in the art would be readily motivated to substitute modified Becker’s conductive portion configuration for Tatsumi's as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

In combination, the first vias formed on the a first conductive portion would be disposed between adjacent second conductive portions and the second vias formed on a second conductive portion would be formed between adjacent first conductive portions (Tatsumi Fig. 1 and Becker Fig. 10B . 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Cornfeld, Coleman and Koyama as applied to claim 1 above, and further in view of US 20100018565 by Funakoshi.

Regarding Claim 3, modified Becker discloses the limitations of Claim 1 but does not disclose each cell being disposed on a conductive portion on the front side of the support. 

However, Funakoshi discloses a solar cell module wherein wiring extends through a support in order to connect each cell in series (Fig. 4) wherein each solar cell is disposed on a conductive portion on the front side of the support to which a wiring feature in connected (14 Fig. 4 corresponding to the claimed "further comprising a second conductive layer comprising spaced-apart conductive portions disposed on the first side of the support, with each of the solar cells mounted on a respective one of the conductive portions” limitation). The thickness of the conductive portions may be 10 microns ([0122] corresponding to the claimed "wherein the first and second conductive portions of the first conductive layer and the spaced-apart conductive portions of the second conductive layer, have a thickness in the range of 5 to 50 microns” limitation).  

Funakoshi’s configuration allows for fixed attachment of each solar cell’s entire back contact to the wiring member which extends through the support (Fig. 4) such that a skilled artisan would understand a similar configuration may be utilized in Becker so as to achieve fixed attachment between the entire back contact of the solar cells and the wiring member connecting the cell to the back of the support. 

Regarding Claim 13, modified Becker discloses the limitations of Claim 1 but is silent as to the dimensions of the vias. 

However, Funakoshi discloses the interconnects which are used as wires to connect solar cells to the back side of a support structure should have optimized width so as to prevent reduced fill factor in the solar cells ([0058]) thereby rendering the width of the interconnects and thereby the width of the vias through which the interconnects are disposed a result effective variable such that one having ordinary skill in the art would be readily motivated to optimize the width of the vias through which the interconnects are disposed in order to reduce cell fill factor, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed "wherein each via has a diameter of between 100 and 200 microns” limitation. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Cornfeld, Coleman and Koyama as applied to claim 1 above, and further in view of US 20070277810 by Stock.

Regarding Claim 9, modified Becker discloses the limitations of Claim 1 but is silent as to the dimensions of each solar cell. 

However, it is well-known in the art that the dimensions of solar cells within a solar cell affect the amount of electrical energy produced by each cell such that increasing the surface area of a cell (i.e. the length and width) results in an increase in active area which results in an increase in electrical energy 

Additionally, as taught by Stock, solar cells having a width of between 0.2-10 mm results in an operable cell ([0095]). 
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Cornfeld, Coleman and Koyama as applied to claim 1 above, and further in view of US 20020157702 by Cordaro.

Regarding Claim 10, modified Becker discloses the limitations of Claim 1 but does not disclose the material or thickness of the support. 

However, Cordaro discloses polyimide may be used as a support in a solar cell module ([0050]) wherein the thickness of the support may be between 0.005-0.03 inches so as to provide sufficient support and flexibility ([0050]) corresponding to the claimed "wherein the support is a polyimide film having a thickness of between 25 and 100 microns” limitation).
  
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Cornfeld, Coleman and Koyama as applied to claim 1 above, and further in view of US 20080289680 by MacFarlane.

Regarding Claim 11, modified Becker discloses the limitations of Claim 1 but is silent as to the material of the support. 

However, MacFarlane discloses polyimides, such as Kapton films, may be used to form insulative substrates for solar cell assemblies ([0064]). Kapton is known to be poly (4,4'-oxydiphenylene-pyromellitimide), corresponding to the claimed “wherein the support is flexible and is composed of a poly (4,4'-oxydiphenylene-pyromellitimide) material” limitation. 

MacFarlane discloses Kapton may be used to form an insulative substrate for a solar cell assembly, as is the function of modified Becker's support, therefore, it would have been obvious to one having ordinary skill in the art to use Kapton to form modified Becker's support, as taught by MacFarlane, because the selection of a known material based on its suitability for its intended use, in .  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Cornfeld, Coleman and Koyama as applied to claim 1 above, and further in view of US 20110265859 by Safir. 

Regarding Claim 16, modified Becker discloses the limitations of Claim 1 and discloses the use of diodes (Becker [0043]) but does not disclose they are bypass diodes. 

However, Safir discloses the use of bypass diodes to rectify the issue of reverse biasing which may occur when a larger number of cells are connected ([0017] corresponding to the claimed "further comprising a bypass diode mounted in parallel with the solar cells and functioning as a bypass diode of the entire solar cell assembly” limitation). 

Therefore, one having ordinary skill in the art would be readily motivated to use a bypass diode as the diode within modified Becker's module, as taught by Safir, in order to rectify the reverse biasing issue which may occur in modules (Safir [0017]). 

Regarding Claim 17, modified Becker discloses a bypass diode, thereby necessarily disclosing opposing conductivity contacts, corresponding to the claimed "wherein the bypass diode has a top terminal of a first conductivity type and a bottom terminal of a second conductivity type” limitation) disposed on the support, thereby being disposed on the first conductive layer and electrically connected to the first conductive layer via connection to the solar cells (Becker Fig. 15 corresponding to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.